Title: Petition from Washington Inhabitants , 27 February 1804
From: Inhabitants of Washington
To: Jefferson, Thomas


               
                  To the President of the United States
               
               The petition of the Subscribers, Inhabitants of the City of Washington, respectfully represent
               That great hardships and inconveniences have resulted to many of your petitioners, and a considerable check to the increase and population of the Metropolis of the United States, has arisen from the continuation of the restrictions and regulations respecting buildings and improvements in the said City—which, altho’ they have measurably abated by the frequent suspensions of the first original article of the terms and conditions declared by the then President of the United States on the 17h. October 1791; and altho’ many beneficial effects have arisen from such suspensions, Yet your Petitioners beg leave to represent that the Exception contained in your proclamation of the 28h December 1803, has still the power of checking Emigration; that it still impedes the Settlement in the City of many mechanics and others whose Circumstances do not admit of their erecting houses of the particular description incorporated in the said exception—and that the failure of increase of buildings, causes the holders of buildings already to ask high and exorbitant rents—Your petitioners beg leave further to state that the Expence of erecting and covering in a house of one story is as much as the expence attendant on the covering in of a house of two Stories; and further that the Space of three hundred and twenty square feet, in many instances is found inadequate to answer for buildings suitable for common purposes—
               Your petitioners therefore indulge a hope that their prayer for a repeal of the said Exception, and a continuation of the suspension of the original Article, will not be deemed unreasonable, as they humbly conceive the City in general will be benefited thereby, as well as the Individuals who have already suffered in consequence of the restrictions; & Your petitioners as in duty bound will ever pray &c. 
               
                  Washington February 27. 1804
               
            